Title: To Thomas Jefferson from Charles Willson Peale, 21 January 1802
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Museum Jany. 21st. 1802.
          
          Receive my assurances of obligation for the politeness and punctuality with which you have answered my question.—Altho’ I conceived it proper, without any loss of time, to make such applications as might insure the preservation and advancement of the Museum, particularly as at the present moment many of the articles are piled in confusion on each other for want of Room; Yet I have determined that it may not be prudent too hastily to bind myself to this residence without sufficient advantages. With respect to an Application to Congress, your communication has satisfied my mind, that at least from the diversity of opinion, if not from the present nature of the constitution, it would be an unproductive one.
          Perhaps it will not be possible for me to obtain any permanent establishment, before such a state of affairs shall arrive as would insure success to the grand plan you have in contemplation for your native State. In the mean time I shall propose to our Legislature a plan by which they may possess themselves of more handsome property at the same time that they without expence advance the Interest of Science. I shall ask nothing more than that they authorize a Lottery, the profits of which shall defray the expences of an Ornamental Building to be erected on the South of the State house garden. This building, to contain my Museum while ever it shall remain in Philadelphia—and as the property of the House and land would be theirs, afterwards to be retained for a Museum, or otherwise as they chuse.
          I am highly gratified that my success with the Mammoth excites such general approbation, and shall receive your intended visit with the greatest pleasure.
          The whole of the upper part of the Head I am in want of, the deficiency of which I supplied by modelling from the Elephants head. But a Gentleman who lives near the Salt licks on the Ohio, (Doctr Jno. Sellman) visited me the other day, who informed me he was in possession of the Skull, which he promised to send me by the first Conveyance. I wish to know whether that to which you allude can be the same. At any rate your assistance, which may the more certainly and expeditiously procure it for me, will be thankfully acknowledged by your friend
          
            C W Peale
          
        